Branch of motion for an order amending the order of this court entered on June 3, 1969, granted to the extent of striking from the second paragraph constituting the first decretal determination the word “ appropriate ” which appears partially on the fourth and fifth lines thereof and adding immediately following the word “ sum ” on the fifth line thereof the words “ from March 18, 1963 ”. That branch of the motion seeking reargument denied. Concur — Stevens, P. J., Eager, McGivern, Nunez and McNally, JJ. [32 A D 2d 745.]